UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or l5 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2011 Washington Banking Company (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation) 000-24503 (Commission File Number) 91-1725825 (I.R.S. Employer Identification Number) ayshore Drive Oak Harbor, WA 98277 (Address of principal executive offices) (Zip Code) (360) 679-3121 (Registrant’s telephone number, including area code) No Change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On April 28, 2011, Washington Banking Company announced by press release its earnings for the first quarter ending March 31, 2011. A copy of the press release is attached hereto as Exhibit99.1. The information in Item 2.02 of this Form 8-K and the attached Exhibit 99.1 shall not be deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 8.01. Other Events. On April 29, 2011, Washington Banking Company announced the declaration of a cash dividend of $0.05 per common share, payable May 25, 2011 to shareholders of record on May 10, 2011. A copy of the press release is attached hereto as Exhibit 99.2. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release (earnings) dated April 28, 2011 99.2 Press Release (dividend) dated April 29, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. WASHINGTON BANKING COMPANY Dated: April 28, 2011 By: /s/ Richard A. Shields Richard A. Shields EVP and Chief Financial Officer
